


 
g8wave, Inc
 
126 Brookline Avenue
 
Boston, MA 02215




July 11, 2007


Metallica
c/o Peter Paterno
1900 Avenue of the Stars
26th Floor
Los Angeles, CA 90067


Re:  Music Sector Agreement - Waiver of SAR Exercise Right


Gentlemen:


Reference is made to that certain Music Sector Agreement for the Provision of
Premium Rate Telephone Services, Premium Text Services, dated May 25, 2005,
between the band know as Metallica ("Artist"), and TP Corporation, a
Massachusetts corporation (the "Agreement"). Pursuant to that certain Assignment
and Assumption Agreement dated May 12, 2006, TP Corporation assigned its rights
and obligations under the Agreement to G8Wave, Inc., a Delaware corporation
("g8wave"). Capitalized terms used herein without definition shall have the
respective meanings set forth in the Agreement.


g8wave is currently attempting to effect what is commonly referred to as a
"reverse merger transaction." Assuming this transaction is consummated, at the
closing (1) g8wave will be merged with and into a wholly-owned subsidiary of a
public company ("Pubco"), with g8wave being the surviving entity of the merger,
and (2) Pubco will issue and sell shares of, and warrants to purchase, its
common stock (the "PIPE Shares") to certain accredited investors in a
private placement. Immediately following the closing of the Transaction,
g8wave's former stockholders will continue to own a majority of the issued and
outstanding shares of Pubco, and Pubco will file with the SEC a registration
statement covering the PIPE shares. The transactions described above and related
thereto are referred to herein as the "Transaction."


Pursuant to Section 4.2 of the Agreement, g8wave granted to Artist an SAR, the
terms and conditions of which are set forth on Schedule C of the Agreement
(the "SAR Terms"). Pursuant to the SAR Terms, the SAR is exercisable on a
Realization Event, and one or more aspects of the Transaction may constitute
such a Realization Event.


By signing below, Artist hereby irrevocably agrees to waive its rights, if any,
to exercise the SAR in connection with the Transaction. The above waiver is
given with respect to the Transaction only, and not with respect to any
subsequent events that may constitute a Realization Event.


--------------------------------------------------------------------------------


Page 2



By signing below, Artist hereby acknowledges that it is aware, and will advise
its representatives and affiliates that are or may become informed about the
Transaction, that the United States securities laws may prohibit a person or
entity that has material, non-public information concerning matters of the type
covered by this letter from (1) purchasing or selling securities of a company
that may be, or may be affiliated with, a party to a transaction such as the
Transaction, or (2) from communicating such information to any other person or
entity under circumstances in which it is reasonably foreseeable that such
person or entity is likely to purchase or sell such securities. Artist further
agrees, and shall cause its representatives and affiliates, to keep the
existence and terms of the Transaction confidential until such time as the same
are publicly disclosed by g8wave or Pubco, including by way of one or more
filings with the Securities and Exchange Commission.


Except as specifically set forth in this letter, the parties hereby confirm that
the Agreement remains in full force and effect.


[SIGNATURES ON NEXT PAGE]


--------------------------------------------------------------------------------


Page 3

Please confirm your agreement with the foregoing by signing in the space
provided below and returning a copy of this letter to me at your earliest
convenience.



 
Sincerely,
     
/s/ Habib Khoury
 
Habib Khoury
 
President & CEO
 
G8Wave, Inc.



 
AGREED AND ACCEPTED
AS OF THE FIRST DATE
WRITTEN ABOVE BY:
 
METALLICA
 
 
 
By: /s/ Clifford Burnstein   
Name: Clifford Burnstein   
Title: Manager                       
 